IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-406-CR


NOE GUTIERREZ, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY 

NO. 347,858, HONORABLE STEVE RUSSELL, JUDGE

 


PER CURIAM
	This is an appeal from a judgment of conviction for driving while intoxicated, first
offense.  The punishment is incarceration for ninety days and a $1000 fine, probated.
	This cause was remanded to the trial court for a hearing pursuant to Tex. R. App.
P. Ann. 53(m) and 74(l) (Pamph. 1992).  Appellant appeared at the hearing and, through his
attorney, stated that he did not wish to prosecute the appeal.
	We have examined the transcript and find no fundamental error or other matter that
should be considered in the interest of justice.
	The judgment of conviction is affirmed.

[Before Justices Powers, Jones and Kidd]
Affirmed
Filed:   April 8, 1992
[Do Not Publish]